Citation Nr: 1438183	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

2.  Entitlement to a temporary total evaluation for bilateral CTS due to surgery necessitating convalescence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to October 1969 and from July 1992 to August 1992.  He also served with the Puerto Rico Air National Guard from July 1987 to February 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran filed a notice of disagreement initiating appeals with respect to the denial of service connection for bilateral CTS and the denial of a temporary total evaluation for CTS following carpal tunnel release surgeries.  A statement of the case (SOC) was issued in February 2010, but it did not address the claims for service connection.  As the Veteran has not been provided a SOC in response to this claim, a remand is required for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The claim for entitlement to a temporary total evaluation for bilateral CTS due to surgery necessitating convalescence is inextricably intertwined with the claim for entitlement to service connection for CTS.  Therefore, the claim for a temporary total evaluation is also remanded to allow for adjudication of the claim for service connection. 




Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to service connection for bilateral CTS.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed.

3.  Then, readjudicate the issue of entitlement to a temporary total evaluation for bilateral CTS due to surgery necessitating convalescence.  If the claimed benefit is not awarded in full, issue a supplemental statement of the case (SSOC) and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



